FELTS, J.
Complainant’s taxable personalty in Davidson County in 1955 was assessed for state and county taxes at $1,400, the amount of the tax being $32.48. He refused to pay and a distress warrant for $32.48, plus $10.24 interest, penalty and costs, totaling $42.72, was issued and levied on one of his automobiles. He brought this suit in the Chancery Court to enjoin th© writ and to annul the assessment.
The suit was apparently brought as a test case to invalidate the assessments of personalty generally as made in Davidson County. It was charged that in making such assessments the Tax Assessor employed a ‘ ‘ system” that was arbitrary, capricious and violated the statute (Acts 1907, ch. 602, now T. C. A. secs. 67-601— 67-644), in a number of particulars set out, so that the assessments were void. An injunction issued as prayed.
Answer was filed and the case heard before the Chancellor upon proofs by depositions. He held that the “system” used by the Assessor was arbitrary and violated the statute, so that any assessment made thereunder was illegal and void; and he entered a decree declaring the assessment of complainant’s personalty void, and making the injunction permanent.
Defendants appealed and insist that the matters complained of were mere, irregularities, or failures to follow *665the provisions of the statute which were only directory, not mandatory; that such matters conld he corrected before the Board of Equalization bnt were not subject to collateral attack by bill in Chancery; and that the Chancellor erred in holding this assessment of complainant’s personalty void and in granting him any relief.
During the oral argument of counsel upon the hearing of the ease here, one of the members of this Court (Judge Shriver) raised the question whether the amount in suit, being under $50, was beneath the jurisdiction of the Chancery Court; whether the Court had jurisdiction of the subject matter of this case.
It was, of course, proper to do this; for jurisdiction of the subject matter cannot be waived or conferred by consent, but may be raised at any time, by either of the parties or by the Court. If the Chancery Court had no jurisdiction of the subject matter in this ease, the only decree that could be entered by that Court or this Court would be a dismissal of the suit. Baker v. Mitchell, 105 Tenn. 610, 59 S. W. 137; Reynolds v. Hamilton, 18 Tenn. App. 380, 385, 77 S. W. (2d) 986, 988; Manning v. Feidelson, 175 Tenn. 576, 578, 136 S. W. (2d) 510; Oliver v. Local or Subordinate Lodge No. 656, 182 Tenn. 236, 240, 185 S. W. (2d) 525, 527.
The original, inherent, or equitable jurisdiction of our Chancery Court derived from that of the High Court of Chancery of England. From very early times that Court refused to entertain a suit where the value in dispute was too trivial to justify the Court in taking cognizance of it. One of Lord Bacon’s ordinances in chancery was that “all suits under the value of £10 are regularly to be dismissed.” Allen v. Demarest, 41 N. J. Eq. 162, 164, 2 A. *666655, 656; Story’s Equity Pleadings (8th. ed.), see. 500; 30 C. J. S. Equity sec. 15, p. 335.
The rule was that the original inherent equity jurisdiction of the Chancery Court did not extend to a case where the amount or value in dispute was less than $50. “Prom early times, the Chancery Court refused to entertain suits involving only small amounts, considering such litigation to be unprofitable to the suitors and wasteful of the Court’s time.” 1 Crownover’s Gibson’s Suits in Chancery (5th ed.) sec. 32.
In Allen v. Demarest, supra, referring to the rule that the inherent equity jurisdiction of a court of chancery does not extend to a case where the amount or value in suit is less than $50, and that such a suit must be dismissed, the Court said:
“It was designed to prevent expensive and mischievous litigation about trifling matters, which, in consequence of the insignificance of the amount involved, would do the parties themselves more harm than good, and might occasion injurious delay to other suitors. An attempt to redress, by a suit in equity, a wrong which has resulted in a loss of less than $50, will, as a general rule, result in an aggravation of the wrong rather than in remedying it. Courts of equity sit to administer justice in matters of substantial interest, not to gratify the passions of the litigants, nor to foster a spirit of vexatious litigation” (citing authorities), 41 N. J. Eq. 164, 2 A. 656.
It was declaratory of this equity rule that the Legislature of Tennessee passed an Act in 1801 (ch. 6, sec. 1) which provided that “the court of equity shall not have *667jurisdiction of any debt or demand of less value than $50, ’ ’ which Act has ever since been continued as a part of our statute law, without material modification, and is now part of Tennessee Code Annotated, sec. 16-603. See McNew v. Toby, 25 Tenn. 27, 28; 1 Gibson, supra.
Our statutes defining the jurisdiction of the Chancery Court in respect of the amount involved, which were the Act of 1801, and the Act of 1835-6 (ch. 4), were compiled in our first official Code of 1858 as follows:
“4280. They [Chancery Courts] have exclusive original jurisdiction of all cases of an equitable nature, where the debt or demand exceeds fifty dollars, unless otherwise provided by this Code.
“4281. They have no jurisdiction of any debt or demand of less value than fifty dollars.
“4282. They have exclusive jurisdiction to aid a creditor, by judgment or decree, to subject the property of the defendant which cannot be reached by execution, to the satisfaction of the judgment or decree, under the provisions of this Code. ’ ’
These three sections were continued as a part of our 1932 Code (secs. 10350, 10351, 10352) and carried into Tennessee Code Annotated as sections 16-603, 16-604, which are as follows:
“16-603. Jurisdiction of equity causes. — It [Chancery Court] has exclusive original jurisdiction of all cases of an equitable nature, where the debt or demand exceeds fifty dollars ($50.00), unless otherwise provided by this Code. It has no jurisdiction of any debt or demand of less value than fifty dollars ($50.-00), unless otherwise specifically provided.
*668“16-604. Proceedings in aid of execution. — It has exclusive jurisdiction to aid a creditor, by judgment or decree, to subject the property of the defendant which cannot be reached by execution to the satisfaction of the judgment or decree under the provisions of this Code.”
These sections deal with two different classes of jurisdiction: (1) the Court’s inherent equity jurisdiction and (2) its auxiliary jurisdiction. Section 603 (4280-4281) added nothing new but was merely declaratory of the Court’s pre-existing jurisdiction, while section 604 (4282) gave the Court an added or auxiliary jurisdiction to aid a judgment creditor to subject property that could not be reached by execution at law.
Section 603 declares the Chancery Court has “exclusive original jurisdiction of all cases of an equitable nature ” of a value of more than $50, but not of cases of less value, unless otherwise expressly provided by this Code. Thus, this limit as to amount applies to “all cases” of the Court’s inherent equity jurisdiction, while section 604 gives the Court this auxiliary jurisdiction without limit as to the amount. Such is the construction that has been given these statutes.
In Putnam v. Bentley, 1874, 67 Tenn. 84, 85, a judgment creditor filed a bill to subject an equitable interest of his debtor in property that could not be reached by execution. It was held that, though the amount in suit was less than $50, the Court had jurisdiction of it under section 4282 (604), because that section conferred this auxiliary jurisdiction without limit as to the amount.
But in Malone v. Bean, 1882, 77 Tenn. 336, it was held that the Chancery Court had no jurisdiction of the sub*669ject matter of a suit to enforce a vendor’s lien on land for a sum less than $50, since such a case was one of “an equitable nature,” under sections 4281 and 4282 where the Court’s jurisdiction is limited to sums of $50 and upwards; and that this was true even if there was no other remedy for enforcement of a lien of such a small sum. The Court said:
“But if we were even forced to admit that there is no other remedy for the enforcement of such a lien, it is no answer to the plain language of the statute. It would simply result that the law does not recognize or make provision for the enforcement of such liens where the amount is less than $50. And in view of the expense attending proceedings in chancery, the denial of the remedy in that tribunal would be no great hardship. The creditor, of course, still has his remedy for the debt” (italics ours, 77 Tenn. 341).
On the other hand, in Tinsley v. Bryan, 1922, 148 Tenn. 256, 255 S. W. 49, it was held that the Chancery Court had jurisdiction of a suit by a creditor to set aside a fraudulent conveyance of his debtor’s property and subject it to his debt, even though the debt was less than $50, because such a suit was not within the Court’s inherent jurisdiction under sections 4280-4281, but within its auxiliary jurisdiction under sections 4282 and 4291, which conferred such jurisdiction without limit as to the amount.
After considering these statutes, and reviewing the Putnam case and the Malone case, the Court summarized its conclusion as to a proper interpretation of these statutes as follows:
*670“Reconciling Malone y. Dean, and Putnam v. Bentley, the correct interpretation of these articles would seem to be that the jurisdiction of a chancery court is limited by the amount only in those cases of an equitable nature where the chancery court has exclusive original jurisdiction, and that there was no intention to limit the jurisdiction of the chancery court by the amount in those cases where the court had exclusive ancillary jurisdiction in the enforcement of a claim or a demand” (Tinsley v. Bryan, supra, 148 Tenn. 261, 255 S. W. 50).
In Covert v. Nashville, C. & St. L. Ry., 186 Tenn. 142, 148, 208 S. W. (2d) 1008, 1010, 1 A. L. R. (2d) 154, passengers sued in the Chancery Court to recover overcharges illegally exacted from them by the Railway. The Chancellor sustained a demurrer upon the ground that, since each claim was distinct and for less than $50, the Court had no jurisdiction of the suit. On appeal this ruling was affirmed, and the Court quoted the above excerpt from Tinsley v. Bryan and reaffirmed that interpretation of our statutes.
So the well-settled rule is that jurisdiction of the Chancery Court is limited by the amount (of $50 or upwards) only in those cases of an equitable nature where the Chancery Court has exclusive original jurisdiction, under section 603 (4280-4281), but is not limited as to the amount in other cases of auxiliary or ancillary jurisdiction conferred by other statutes .without regard to amount.
Under this well-settled rule, we think the Chancery Court had no jurisdiction of the subject matter in the case before us. In this case the tax books and the assess*671ment, after becoming delinquent, bad tbe “force and effect of a judgment and execution from a court of record” (T. C. A. sec. 67-1305). St. Louis Basket & Box Co. v. Lauderdale County, 146 Tenn. 413, 415, 241 S. W. 99, 100; Alexander v. Henderson, 105 Tenn. 431, 435, 58 S. W. 648, 649.
So, tbis was a suit to enjoin an execution and annul a judgment upon the ground that tbe assessment was void. “All suits to have void judgments so declared and to avoid voidable judgments,” are suits of an equitable nature within tbe inherent exclusive original jurisdiction of tbe Chancery Court (1 Crownover’s G-ibson’s Suits in Chancery, sections 29(29), 860), and such jurisdiction is limited to cases of $50 and upwards. For these reasons the only decree which we can enter is one of dismissal and adjudication of the costs (T. C. A. sec. 20-1612).
It should perhaps be stated that since this suit was brought and while it was pending on appeal, the Legislature passed Public Acts of 1959, chapter 279, which materially amended our laws relating to the assessment of personalty, and which largely effected the objects sought to be accomplished in this suit and rendered' it more or less moot.
For the foregoing reasons, the decree of the Chancery Court is reversed and the suit is dismissed at the cost of complainant.